PER CURIAM.
The defendant, Khalid Ibrahim, appeals from the judgment of conviction, rendered after a jury trial, of felony murder in violation of General Statutes § 53a-54c and kidnapping in the first degree in violation of General Statutes § 53a-92 (a) (2) (A). The defendant’s claims are virtually identical to the claims raised in State v. Vicente, 62 Conn. App. 625, 772 A.2d 643 (2001).1 We, therefore, dispose of the claims here in the same fashion and for the same reasons as in State v. Vicente, supra, 625.
The judgment is affirmed.

 The briefs of the defendants in both cases are also virtually identical.